Opinion of the Court by
Judge Hardin:
This suit in equity was brought by the executors and heirs of Samuel Twyman, deceased, against the appellee, Lewis B. Walter, to quiet their title to a tract of land embraced by a boundary of 680 acres patented to John Reed in 1785, from which 'through a succession of conveyances, the plaintiffs derived their title.
The defendants claiming part of the land under a patent for 240 acres issued to Joseph Vanmeter and Elander Best in 1827, resisted the relief sought by the plaintiffs, setting up in his answer that he was equitably entitled to the land under a bond from Best to him for one moiety, and a like bond executed by Vanmeter to one Briscoe for the other and assigned to the defendant, which bonds he alleged were lost, or had been accidentally burned.
The evidence, we think, authorizes the conclusion that Reed’s patent covers the land in controversy.
The defendant failed to prove the execution or destruction of the bonds under which he claims, or to establish a continued adverse occupancy of the land in controversy for twenty years before this suit was brought; but it appears that for more than twenty years he had been in the actual possession of part of the patent boundary of Vanmeter and Best claiming it all, including that which seems to have interferred with Reed’s patent, and had *644gotten himself logs and other timber from it from time to time, and built a house on it, which was occupied by his tenant Slack, and perhaps others, for some five or six years, when the house was burned. It does not appear how much of the land was in actual occupancy with the house; and it sufficiently appears that during the same time the plaintiffs and those under whom they claim were in actual occupancy of part of their tract claiming it ail.

Wintersmith, for appellants.

Cofer, for appellee.
The circuit .court expressing the opinion that the land in controversy was not within the boundary to which the plaintiffs had title, dismissed the petition.
Nor the reasons already stated, we do not concur in the conclusion of the court.
Wherefore, the judgment is reversed, and the cause remanded, with directions to render a judgment for the plaintiffs conformable with this opinion.